                 Case 16-35083             Doc 50   Filed 11/14/18 Entered 11/14/18 14:05:40      Desc Main
                                                     Document     Page 1 of 26




1A
 101-7-TDR
 /2010
 /2009
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Century Contractors, Inc.                       §     Case No. 16-35083
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      STEVEN R. RADTKE, chapter 7 trustee, submits this Final Account, Certification that
              the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 916,205.65                          Assets Exempt: 0.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 89,191.88           Claims Discharged
                                                                    Without Payment: 1,508,039.78

              Total Expenses of Administration: 101,047.79


                      3) Total gross receipts of $ 190,239.67 (see Exhibit 1), minus funds paid to the debtor
              and third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 190,239.67 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 16-35083             Doc 50    Filed 11/14/18 Entered 11/14/18 14:05:40            Desc Main
                                                  Document     Page 2 of 26




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 176,930.15        $ 40,136.77            $ 35,212.94           $ 35,212.94

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                          NA         101,047.79             101,047.79            101,047.79

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                  NA                NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                           120,501.60         104,520.94              13,347.69                13,347.69

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                            1,259,687.20        255,085.29             255,085.29                40,631.25

TOTAL DISBURSEMENTS                              $ 1,557,118.95      $ 500,790.79           $ 404,693.71          $ 190,239.67


                  4) This case was originally filed under chapter 7 on 11/02/2016 . The case was pending
          for 24 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 11/05/2018                        By:/s/STEVEN R. RADTKE
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
              Case 16-35083             Doc 50   Filed 11/14/18 Entered 11/14/18 14:05:40   Desc Main
                                                  Document     Page 3 of 26




                                                        EXHIBITS TO
                                                      FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                           DESCRIPTION                            UNIFORM                         $ AMOUNT
                                                                 TRAN. CODE1                      RECEIVED

Account Receivable                                                1121-000                               5,927.05

2000 Kawasaki loader                                              1129-000                              13,000.00

 2001 Waldon WD80 Dozer                                           1129-000                               8,000.00

 2003 Protec DV230 Roller                                         1129-000                               6,250.00

3 breakers                                                        1129-000                               1,600.00

Atlas Air Compressor                                              1129-000                               1,400.00

 Bank of America checking 7126                                    1129-000                               1,875.28

Daewoo G25E Forklift                                              1129-000                               7,750.00

Desks, chairs, tables, computer, television, coffee
pot                                                               1129-000                                720.00

Flatbed and fuel tank                                             1129-000                                300.00

 Hitachi EX35U Hydraulic Excavator                                1129-000                              14,000.00

Mobile office trailer                                             1129-000                                400.00

Raw materials                                                     1129-000                                510.00

Supplies                                                          1129-000                               2,432.00




      UST Form 101-7-TDR (10/1/2010) (Page: 3)
             Case 16-35083             Doc 50   Filed 11/14/18 Entered 11/14/18 14:05:40   Desc Main
                                                 Document     Page 4 of 26




                          DESCRIPTION                            UNIFORM                         $ AMOUNT
                                                                TRAN. CODE1                      RECEIVED

1994 Bomag Roller                                                1229-000                               5,500.00

1995 Dynapac CA 152D Roller-wrongfully held
by C&J Contracto                                                 1229-000                              12,000.00

Beaver Creek 102" x 18' T/A Equipment Trailer                    1229-000                                750.00

 Case 580L 4x4 Loader Backhoe                                    1229-000                               9,000.00

 Caterpillar 420D 4x4 Loader Backhoe                             1229-000                              23,500.00

 Caterpillar D5C Crawler Tractor                                 1229-000                              13,000.00

Chevrolet 3500HD 9' Contractors Dump Truck                       1229-000                               4,000.00

Dynapac 42" CC102 10 Series Tandum Vibratory
Smooth Drum Rol                                                  1229-000                               4,500.00

 Ford F150 XL Pickup Truck                                       1229-000                               3,000.00

 Ford F450 XLT Super Duty Utility Truck                          1229-000                               5,500.00

Hitachi EX150 Hyrdraulic Excavator s/n 1333515                   1229-000                              13,000.00

 Home Made 96" x 34" T/A Tilt Bed Trailer                        1229-000                               2,300.00

 John Deere 35ZTS Mini Excavator                                 1229-000                              14,000.00

 Mfg. N/A 20' T/A Equipment Trailer                              1229-000                               1,800.00

 Miscellaneous furniture, equipment, parts etc.                  1229-000                               2,015.00

Welder                                                           1229-000                                  55.00




     UST Form 101-7-TDR (10/1/2010) (Page: 4)
                 Case 16-35083              Doc 50      Filed 11/14/18 Entered 11/14/18 14:05:40                  Desc Main
                                                         Document     Page 5 of 26




                              DESCRIPTION                                    UNIFORM                                         $ AMOUNT
                                                                            TRAN. CODE1                                      RECEIVED

    White GMC 16' T/A Dump Truck                                                1229-000                                           9,250.00

     Barricade Lites, Inc. - Over Payment Refund                                1290-000                                           2,001.80

    Refund of Credit                                                            1290-000                                            903.54

TOTAL GROSS RECEIPTS                                                                                                           $ 190,239.67
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


               EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                      PAYEE                                       DESCRIPTION                           UNIFORM              $ AMOUNT
                                                                                                       TRAN. CODE               PAID

NA                                                                                                        NA                            NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                          $ NA
THIRD PARTIES


               EXHIBIT 3 – SECURED CLAIMS

                                                    UNIFORM        CLAIMS
                                                                                     CLAIMS                CLAIMS
CLAIM NO.                 CLAIMANT                   TRAN.      SCHEDULED                                                    CLAIMS PAID
                                                                                    ASSERTED              ALLOWED
                                                     CODE      (from Form 6D)

                Reike Office Interiors                                15,078.77                  NA                   NA                0.00


                RLI Insurance Company                                157,351.73                  NA                   NA                0.00


                Illinois Department Of
10              Revenue Bankruptcy Section          4110-000           4,499.65             4,923.83                  0.00              0.00


                Parkway Bank And Trust
11              Company                             4110-000                NA              1,355.22              1,355.22         1,355.22


                I.A.P. Construction, Inc.           4210-000                NA             19,649.31           19,649.31          19,649.31




         UST Form 101-7-TDR (10/1/2010) (Page: 5)
               Case 16-35083             Doc 50        Filed 11/14/18 Entered 11/14/18 14:05:40          Desc Main
                                                        Document     Page 6 of 26




                                                  UNIFORM         CLAIMS
                                                                                   CLAIMS           CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.       SCHEDULED                                            CLAIMS PAID
                                                                                  ASSERTED         ALLOWED
                                                   CODE       (from Form 6D)

              Illinois Department Of
1             Employment Security                 4800-001                 NA         14,208.41        14,208.41         14,208.41

TOTAL SECURED CLAIMS                                              $ 176,930.15       $ 40,136.77      $ 35,212.94      $ 35,212.94


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                               CLAIMS             CLAIMS            CLAIMS
                PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                             SCHEDULED           ASSERTED          ALLOWED
                                            CODE

STEVEN R. RADTKE                            2100-000                     NA          12,761.98         12,761.98         12,761.98


STEVEN R. RADTKE                            2200-000                     NA              39.48             39.48             39.48


Associated Bank                             2600-000                     NA             520.52            520.52           520.52


Office Of The U.S. Trustee                  2950-001                     NA           3,250.00          3,250.00          3,250.00


Coporation Service Company                  2990-000                     NA             468.75            468.75           468.75


STEVEN R. RADTKE                            3110-000                     NA          54,937.50         54,937.50         54,937.50


STEVEN R. RADTKE                            3120-000                     NA             531.63            531.63           531.63


Kutchins, Robbins & Diamond, Ltd.           3410-000                     NA           7,879.50          7,879.50          7,879.50


Health Industrial Auction Services,
Inc.                                        3620-000                     NA          10,963.92         10,963.92         10,963.92


Heath Industrial Auction Services,
Inc.                                        3620-000                     NA           7,916.39          7,916.39          7,916.39


JNR Adjustment Company                      3991-000                     NA           1,778.12          1,778.12          1,778.12




       UST Form 101-7-TDR (10/1/2010) (Page: 6)
              Case 16-35083             Doc 50        Filed 11/14/18 Entered 11/14/18 14:05:40            Desc Main
                                                       Document     Page 7 of 26




                                          UNIFORM
                                                               CLAIMS            CLAIMS              CLAIMS
               PAYEE                       TRAN.                                                                     CLAIMS PAID
                                                             SCHEDULED          ASSERTED            ALLOWED
                                           CODE

TOTAL CHAPTER 7 ADMIN. FEES                                           $ NA        $ 101,047.79       $ 101,047.79       $ 101,047.79
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                               CLAIMS            CLAIMS              CLAIMS
               PAYEE                       TRAN.                                                                     CLAIMS PAID
                                                             SCHEDULED          ASSERTED            ALLOWED
                                           CODE

NA: NA                                           NA                      NA                 NA                NA                NA

TOTAL PRIOR CHAPTER ADMIN.                                            $ NA                $ NA              $ NA               $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                 CLAIMS            CLAIMS
                                                 UNIFORM
                                                               SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                              CLAIMS PAID
                                                                (from Form      (from Proofs of     ALLOWED
                                                  CODE
                                                                    6E)             Claim)

             Illinois Dept of Employment
             Securit                                                27,537.27                 NA              NA                0.00


             Nicholas Camarena                                      17,395.00                 NA              NA                0.00


             Illinois Department Of
10A          Revenue Bankruptcy Section           5800-000                NA             3,619.41         3,619.41          3,619.41


6            Internal Revenue Service             5800-000          75,569.33          91,882.00           708.75            708.75


             Illinois Department Of
1B           Employment Security                  5800-001                NA             9,019.53         9,019.53          9,019.53




      UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 16-35083             Doc 50      Filed 11/14/18 Entered 11/14/18 14:05:40         Desc Main
                                                    Document     Page 8 of 26




                                                            CLAIMS             CLAIMS
                                                UNIFORM
                                                          SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                           (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                               6E)              Claim)

TOTAL PRIORITY UNSECURED                                     $ 120,501.60       $ 104,520.94     $ 13,347.69      $ 13,347.69
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                            CLAIMS             CLAIMS
                                                UNIFORM
                                                          SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                           (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)              Claim)

            B & B Coatings Co.                                  20,895.00                 NA             NA              0.00


            Brian Kukuczka- C& J
            Contractors                                          8,860.00                 NA             NA              0.00


            C.R. Schmidt, Inc.                                     759.00                 NA             NA              0.00


            Ceasar's Equipment Co.                                 413.65                 NA             NA              0.00


            Chicago Machinery Co.                               29,029.00                 NA             NA              0.00


            Chicago Tire                                         1,574.45                 NA             NA              0.00


            Cresent Electric                                     1,934.13                 NA             NA              0.00


            CRH Insurance Agency, LLC                              200.00                 NA             NA              0.00


            Cut Weld Supply, Inc.                                1,366.83                 NA             NA              0.00


            Dell Financial Services, LP                         14,740.42                 NA             NA              0.00


            Denk & Roche Bldrs, Inc.                             7,872.50                 NA             NA              0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
             Case 16-35083             Doc 50      Filed 11/14/18 Entered 11/14/18 14:05:40       Desc Main
                                                    Document     Page 9 of 26




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Door Systems                                        3,494.67                 NA             NA            0.00


            FIRST Insurance Funding
            Corp                                               11,634.09                 NA             NA            0.00


            G.G. Construction, Inc.                            44,409.50                 NA             NA            0.00


            Gallagher Asphalt                                  35,325.25                 NA             NA            0.00


            Guardian                                              255.48                 NA             NA            0.00


            Haan Broker Service                                 7,936.00                 NA             NA            0.00


            Hinsdale Bank & Trust
            Company                                            15,135.69                 NA             NA            0.00


            Howell Tractor & Equipment,
            LLC                                                 4,283.49                 NA             NA            0.00


            IAP Construction                                   19,361.85                 NA             NA            0.00


            Irvin Tractor                                       9,750.00                 NA             NA            0.00


            J & L Construction and
            Development                                       208,466.01                 NA             NA            0.00


            John B. Schwartz &
            Associates                                          2,147.05                 NA             NA            0.00


            John Durante & Son                                 15,197.50                 NA             NA            0.00


            Jo-Mar Services, Inc.                               2,541.93                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 9)
             Case 16-35083             Doc 50       Filed 11/14/18 Entered 11/14/18 14:05:40       Desc Main
                                                     Document     Page 10 of 26




                                                             CLAIMS            CLAIMS
                                                 UNIFORM
                                                           SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                       CLAIMS PAID
                                                            (from Form      (from Proofs of    ALLOWED
                                                  CODE
                                                                6F)             Claim)

            K & S Automatic Sprinklers,
            Inc.                                                 3,782.00                 NA             NA            0.00


            Kieft Brothers, Inc.                                   491.64                 NA             NA            0.00


            Lion Construction 1, LLP-AP                          3,000.00                 NA             NA            0.00


            MailFinance                                            488.63                 NA             NA            0.00


            Markham Asphalt Co.                                  3,079.80                 NA             NA            0.00


            McAllister Equipment Co.                             8,050.00                 NA             NA            0.00


            McMaster-Carr                                        1,012.71                 NA             NA            0.00


            MEF Trucking & Maintenace,
            Inc.                                                 8,880.00                 NA             NA            0.00


            Miatt Construction                                   3,150.00                 NA             NA            0.00


            Midwest Masonry, Inc.                                7,758.00                 NA             NA            0.00


            Midwest REM Enterprises,
            Inc.                                                 2,806.87                 NA             NA            0.00


            Mike LaPorte, d/b/a Bell
            Paving                                               4,853.80                 NA             NA            0.00


            Moises Martinez-Moises
            Landscaping                                          1,836.93                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 10)
             Case 16-35083             Doc 50       Filed 11/14/18 Entered 11/14/18 14:05:40       Desc Main
                                                     Document     Page 11 of 26




                                                             CLAIMS            CLAIMS
                                                 UNIFORM
                                                           SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                       CLAIMS PAID
                                                            (from Form      (from Proofs of    ALLOWED
                                                  CODE
                                                                6F)             Claim)

            Northeast Regional Commuter
            RR Corp                                            385,000.00                 NA             NA            0.00


            Office Depot Credit Plan                                49.86                 NA             NA            0.00


            Ogden Avenue Materials                               1,186.01                 NA             NA            0.00


            Oosterbaan & Sons Company                            2,495.00                 NA             NA            0.00


            Outsource Fleet Services, Inc.                       1,180.00                 NA             NA            0.00


            Peerless Fence                                       2,381.43                 NA             NA            0.00


            PirTano Construction
            Comapny, Inc.                                       66,000.00                 NA             NA            0.00


            Prime Design, Inc.                                   4,500.00                 NA             NA            0.00


            Quick Fuel                                           1,281.21                 NA             NA            0.00


            Secretary of State-Dept Bus.
            Affair                                                 906.00                 NA             NA            0.00


            Secretary of State-License
            Renewal                                              2,866.00                 NA             NA            0.00


            Shamrock Decorating, Inc.                           24,954.70                 NA             NA            0.00


            Shell                                                1,888.88                 NA             NA            0.00


            Sound Off Alarm, Inc.                                  228.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 11)
             Case 16-35083             Doc 50        Filed 11/14/18 Entered 11/14/18 14:05:40        Desc Main
                                                      Document     Page 12 of 26




                                                              CLAIMS            CLAIMS
                                                 UNIFORM
                                                            SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                         CLAIMS PAID
                                                             (from Form      (from Proofs of     ALLOWED
                                                  CODE
                                                                 6F)             Claim)

            Speedway SuperAmerica,
            LLC                                                   6,668.67                 NA              NA            0.00


            Sprint                                                  178.72                 NA              NA            0.00


            Superior Paving                                       1,475.45                 NA              NA            0.00


            Sweeney Concrete
            Construction, Inc.                                   13,788.00                 NA              NA            0.00


            Town & Country Landscaping
            Supply                                                8,975.50                 NA              NA            0.00


            Union Pacific Railroad                                1,875.00                 NA              NA            0.00


            US Bank NA/Retail Payment
            Solutions                                             8,229.81                 NA              NA            0.00


            Waste Management                                      1,196.64                 NA              NA            0.00


            Waste Management                                     19,433.22                 NA              NA            0.00


            West Side Tractor                                     1,000.00                 NA              NA            0.00


            Wilkins Insulation Co.                                1,285.00                 NA              NA            0.00


            Wirtz Rental Company                                    426.00                 NA              NA            0.00


5           Abatement Materials, Inc.            7100-000              NA           29,152.95       29,152.95        4,643.63


            American Express Travel
2           Related Services Company,            7100-000         2,850.79            2,850.79       2,850.79          454.09




     UST Form 101-7-TDR (10/1/2010) (Page: 12)
              Case 16-35083             Doc 50        Filed 11/14/18 Entered 11/14/18 14:05:40          Desc Main
                                                       Document     Page 13 of 26




                                                               CLAIMS             CLAIMS
                                                  UNIFORM
                                                             SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                              (from Form       (from Proofs of     ALLOWED
                                                   CODE
                                                                  6F)              Claim)

             Comed Real Estate
9            Department                           7100-000         30,764.00          48,202.00        48,202.00        7,677.85


4            Fox River Components                 7100-000          1,687.25            1,012.35        1,012.35          161.25


             Illinois Department Of
10B          Revenue Bankruptcy Section           7100-000               NA               507.59          507.59           80.85


6B           Internal Revenue Service             7100-000               NA             2,243.85        2,243.85          357.41


3            Liquid Capital Exchange Inc.         7100-000         62,215.00          65,076.42        65,076.42       10,365.69


7            Nelson Brothers, Inc                 7100-000         17,542.60          17,542.60        17,542.60        2,794.27


             North American Speciality
8            Insuance                             7100-000         68,404.59          71,931.02        71,931.02       11,457.53


             Parkway Bank And Trust
12           Company                              7100-000               NA             3,101.15        3,101.15          493.98


             Illinois Department Of
1C           Employment Security                  7100-001               NA           13,464.57        13,464.57        2,144.70

TOTAL GENERAL UNSECURED                                       $ 1,259,687.20       $ 255,085.29     $ 255,085.29      $ 40,631.25
CLAIMS




      UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                                                                                                                           Page:       1
                                       Case 16-35083      Doc 50   Filed 11/14/18 Entered 11/14/18 14:05:40                                     Desc Main
                                                                               FORM 1
                                                                    Document
                                                           INDIVIDUAL            PageRECORD
                                                                      ESTATE PROPERTY 14 of 26
                                                                                             AND REPORT
                                                                                       ASSET CASES
                                                                                                                                                                                               Exhibit 8
Case No:             16-35083                       JPC    Judge:        Jacqueline P. Cox                           Trustee Name:                      STEVEN R. RADTKE
Case Name:           Century Contractors, Inc.                                                                       Date Filed (f) or Converted (c):   11/02/2016 (f)
                                                                                                                     341(a) Meeting Date:               12/05/2016
For Period Ending:   11/05/2018                                                                                      Claims Bar Date:                   03/31/2017


                                  1                                     2                            3                            4                          5                             6

                         Asset Description                            Petition/                Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)               Unscheduled            (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                      Values                Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                Exemptions,                                                                              Assets
                                                                                              and Other Costs)

  1. Refund of Credit (u)                                                         903.54                   903.54                                                     903.54                         FA
  2. Byline Bank checking 6466                                               Unknown                          0.00                                                       0.00                        FA
  3. U.S. Bank-overdrawn ($114.41) checking 3481                                    0.00                      0.00                                                       0.00                        FA
  4. Bank of America checking 7126                                            1,874.90                   1,874.90                                                 1,875.28                           FA
  5. Account Receivable                                                      72,228.25                        0.00                                                       0.00                        FA
  6. Account Receivable                                                      32,500.00                        0.00                                                       0.00                        FA
  7. Account Receivable                                                      14,000.00                        0.00                                                       0.00                        FA
  8. Account Receivable                                                       1,300.00                        0.00                                                       0.00                        FA
  9. Account Receivable                                                       3,375.68                        0.00                                                       0.00                        FA
 10. Account Receivable                                                       1,500.00                        0.00                                                       0.00                        FA
 11. Account Receivable                                                      45,910.50                        0.00                                                       0.00                        FA
 12. Account Receivable                                                       6,903.89                        0.00                                                       0.00                        FA
 13. Account Receivable                                                      15,508.75                        0.00                                                       0.00                        FA
 14. Account Receivable                                                      12,153.80                        0.00                                                       0.00                        FA
 15. Account Receivable                                                       9,980.00                        0.00                                                       0.00                        FA
 16. Account Receivable                                                       5,927.05                        0.00                                                5,927.05                           FA
 17. Account Receivable                                                       1,360.00                        0.00                                                       0.00                        FA
 18. Account Receivable                                                             0.00                      0.00                                                       0.00                        FA
 19. Account Receivable                                                             0.00                      0.00                                                       0.00                        FA
 20. Account Receivable                                                             0.00                      0.00                                                       0.00                        FA
 21. Account Receivable                                                       4,216.00                        0.00                                                       0.00                        FA
 22. Account Receivable                                                       1,360.00                        0.00                                                       0.00                        FA
 23. Account Receivable                                                       3,120.00                        0.00                                                       0.00                        FA
 24. Account Receivable                                                     129,702.00                        0.00                                                       0.00                        FA



      UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                                                                                                                                                                               Page:       2
                                         Case 16-35083          Doc 50   Filed 11/14/18 Entered 11/14/18 14:05:40                                   Desc Main
                                                                                     FORM 1
                                                                          Document
                                                                 INDIVIDUAL            PageRECORD
                                                                            ESTATE PROPERTY 15 of 26
                                                                                                   AND REPORT
                                                                                           ASSET CASES
                                                                                                                                                                                                   Exhibit 8
Case No:               16-35083                        JPC       Judge:        Jacqueline P. Cox                         Trustee Name:                      STEVEN R. RADTKE
Case Name:             Century Contractors, Inc.                                                                         Date Filed (f) or Converted (c):   11/02/2016 (f)
                                                                                                                         341(a) Meeting Date:               12/05/2016
For Period Ending:     11/05/2018                                                                                        Claims Bar Date:                   03/31/2017


                                    1                                         2                          3                            4                          5                             6

                         Asset Description                                  Petition/              Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                     Unscheduled          (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                            Values              Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                    Exemptions,                                                                              Assets
                                                                                                  and Other Costs)

 25. Account Receivable                                                           532,289.28                      0.00                                                       0.00                        FA
 26. Account Receivable                                                             3,797.50                      0.00                                                       0.00                        FA
 27. Raw materials                                                                 Unknown                        0.00                                                    510.00                         FA
 28. Work in progress                                                                   0.00                      0.00                                                       0.00                        FA
 29. Finished goods, including goods held for resale                                    0.00                      0.00                                                       0.00                        FA
 30. Supplies                                                                       3,000.00                  3,000.00                                                2,432.00                           FA
 31. Desks, chairs, tables, computer, television, coffee pot                        1,000.00                  1,000.00                                                    720.00                         FA
 32. Mobile office trailer                                                         Unknown                        0.00                                                    400.00                         FA
 33. Atlas Air Compressor                                                           3,000.00                  3,000.00                                                1,400.00                           FA
 34. 2001 Waldon WD80 Dozer                                                        15,000.00                 15,000.00                                                8,000.00                           FA
 35. Hitachi EX35U Hydraulic Excavator                                             15,000.00                 15,000.00                                               14,000.00                           FA
 36. Hitachi EX35U Hydraulic Excavator-wrongfully held by C&J                      15,000.00                 15,000.00                                                       0.00                        FA
     Con
 37. 1995 Dynapac CA 152D Roller-wrongfully held by C&J                            11,000.00                 11,000.00                                               12,000.00                           FA
     Contracto
 38. 1994 Bomag Roller                                                              4,000.00                  4,000.00                                                5,500.00                           FA
 39. 2003 Protec DV230 Roller                                                      14,000.00                      0.00                                                6,250.00                           FA
 40. 2000 Kawasaki loader                                                          50,000.00                      0.00                                               13,000.00                           FA
 41. Hypac Roller                                                                  10,000.00                 10,000.00                                                       0.00                        FA
 42. Elite Series Pressure Washer-not operable                                     Unknown                   Unknown                                                         0.00                        FA
 43. 2 trailers                                                                    Unknown                        0.00                                                       0.00                        FA
 44. Daewoo G25E Forklift                                                           1,000.00                      0.00                                                7,750.00                           FA
 45. Flatbed and fuel tank                                                         Unknown                        0.00                                                    300.00                         FA
 46. Barricade Lites, Inc. - Over Payment Refund (u)                                2,001.80                  2,001.80                                                2,001.80                           FA
 47. 3 breakers                                                                         0.00                      0.00                                                1,600.00                           FA



      UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                                                                                                                                                                                   Page:       3
                                           Case 16-35083            Doc 50   Filed 11/14/18 Entered 11/14/18 14:05:40                                   Desc Main
                                                                                         FORM 1
                                                                              Document
                                                                     INDIVIDUAL            PageRECORD
                                                                                ESTATE PROPERTY 16 of 26
                                                                                                       AND REPORT
                                                                                               ASSET CASES
                                                                                                                                                                                                       Exhibit 8
Case No:              16-35083                        JPC            Judge:        Jacqueline P. Cox                         Trustee Name:                      STEVEN R. RADTKE
Case Name:            Century Contractors, Inc.                                                                              Date Filed (f) or Converted (c):   11/02/2016 (f)
                                                                                                                             341(a) Meeting Date:               12/05/2016
For Period Ending:    11/05/2018                                                                                             Claims Bar Date:                   03/31/2017


                                   1                                              2                          3                            4                          5                             6

                         Asset Description                                      Petition/              Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                         Unscheduled          (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                Values              Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                        Exemptions,                                                                              Assets
                                                                                                      and Other Costs)

 48. Welder                                                                            Unknown                        0.00                                                     55.00                         FA
 49. Metal prefab bldg on leased property. Landlord wants buildin                      Unknown                        0.00                                                       0.00                        FA
 50. Miscellaneous furniture, equipment, parts etc. (u)                                     0.00                  2,015.00                                                  2,015.00                         FA
 51. Debtor's Unsold Property (u)                                                      Unknown                        0.00               OA                                      0.00                        FA
 52. Hitachi EX150 Hyrdraulic Excavator s/n 1333515 (u)                                     0.00                 13,000.00                                                 13,000.00                         FA
 53. John Deere 35ZTS Mini Excavator (u)                                                    0.00                 14,000.00                                                 14,000.00                         FA
 54. Caterpillar 420D 4x4 Loader Backhoe (u)                                                0.00                 23,500.00                                                 23,500.00                         FA
 55. Case 580L 4x4 Loader Backhoe (u)                                                       0.00                  9,000.00                                                  9,000.00                         FA
 56. Caterpillar D5C Crawler Tractor (u)                                                    0.00                 13,000.00                                                 13,000.00                         FA
 57. Dynapac 42" CC102 10 Series Tandum Vibratory Smooth                                    0.00                  4,500.00                                                  4,500.00                         FA
     Drum Rol (u)
 58. White GMC 16' T/A Dump Truck (u)                                                       0.00                  9,250.00                                                  9,250.00                         FA
 59. Chevrolet 3500HD 9' Contractors Dump Truck (u)                                         0.00                  4,000.00                                                  4,000.00                         FA
 60. Ford F450 XLT Super Duty Utility Truck (u)                                             0.00                  5,500.00                                                  5,500.00                         FA
 61. Ford F150 XL Pickup Truck (u)                                                          0.00                  3,000.00                                                  3,000.00                         FA
 62. Home Made 96" x 34" T/A Tilt Bed Trailer (u)                                           0.00                  2,300.00                                                  2,300.00                         FA
 63. Beaver Creek 102" x 18' T/A Equipment Trailer (u)                                      0.00                      0.00                                                    750.00                         FA
 64. Mfg. N/A 20' T/A Equipment Trailer (u)                                                 0.00                  1,800.00                                                  1,800.00                         FA
INT. Post-Petition Interest Deposits (u)                                               Unknown                        N/A                                                        0.00                        FA


                                                                                                                                                                              Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                               $1,043,912.94               $186,645.24                                                $190,239.67                       $0.00
                                                                                                                                                                              (Total Dollar Amount in Column 6)




      UST Form 101-7-TDR (10/1/2010) (Page: 16)
                                                                                                                                                     Page:    4
                                       Case 16-35083              Doc 50         Filed 11/14/18 Entered 11/14/18 14:05:40
Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
                                                                                                                                         Desc Main
                                                                                  Document     Page 17 of 26
6/2018 TFR filed; hearing approving same set for 7/12/18 (TFR approved; waiting for checks to clear to file TDR)
                                                                                                                                                      Exhibit 8
4/2018 Filed final ta returns; being working on TFR and fee petition

3/2018 Collected and disbursed settlement proceeds in accordance with settlement order

12/2017 Trustee retained auctioneer to conduct second sale of property that was the subject of the avoidance claim; auction conducted

10/2017 Efforts to collect accounts receivable continue; investigation into avoidance actions continues

6/2017 Trustee retained collection firm to attempt to collect accounts receivable; investigate possible avoidance actions

3/2016 Auction held; possible sale of AR

1/2017 Employed auctioneer

12/28/16 Filed initial report

11/2016 Opened bank account; have not yet filed Initial Report of Assets




Initial Projected Date of Final Report (TFR): 12/31/2018            Current Projected Date of Final Report (TFR): 12/31/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 17)
                                                                                                                                                                                                     Page:           1
                                         Case 16-35083                 Doc 50 Filed 11/14/18
                                                                                           FORM 2Entered 11/14/18 14:05:40                                Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  18 of 26 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-35083                                                                                                Trustee Name: STEVEN R. RADTKE                                            Exhibit 9
      Case Name: Century Contractors, Inc.                                                                                     Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX6289
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX3310                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/05/2018                                                                               Separate Bond (if applicable):


       1                2                                 3                                            4                                                     5                    6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                Uniform Tran.      Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                           ($)
   11/21/16             1         United HealthCare Svs Inc.                 Refund of Credit Inv. #                                  1290-000                   $903.54                                    $903.54
                                  Oldsmar Billing -CCU                       0041894851
                                  601 Brooker Creek Blvd.
                                  Oldsmar, FL 34677-2962
   12/27/16           1001        Coporation Service Company                 Payment for Tax and Lien                                 2990-000                                        $468.75               $434.79
                                  P.O. Box 13397                             Search
                                  Philadelphia, PA 19101-3397                Invoice No. 81105075536
   03/07/17            46         Barricade Lites, Inc.                      Refund of Overpayment                                    1290-000                $2,001.80                                  $2,436.59
                                  1490 Jeffrey Drive
                                  Addison, IL 60101
   04/06/17                       Heath Industrial Auction Services, Inc.    Proceeds of Auction (3/16/17)                                                  $75,932.00                                 $78,368.59
                                  Escrow Account
                                  508 West Brittany Drive
                                  Arlington Heights, IL 60004
                                                                             Gross Receipts                             $75,932.00

                       27                                                    Raw materials                                $510.00     1129-000

                       30                                                    Supplies                                    $2,432.00    1129-000

                       31                                                    Desks, chairs, tables,                       $720.00     1129-000
                                                                             computer, television, coffee pot
                       32                                                    Mobile office trailer                        $400.00     1129-000

                       33                                                    Atlas Air Compressor                        $1,400.00    1129-000

                       34                                                    2001 Waldon WD80 Dozer                      $8,000.00    1129-000

                       35                                                    Hitachi EX35U Hydraulic                    $14,000.00    1129-000
                                                                             Excavator
                       37                                                    1995 Dynapac CA 152D Roller-               $12,000.00    1229-000
                                                                             wrongfully held by C&J
                                                                             Contracto
                       38                                                    1994 Bomag Roller                           $5,500.00    1229-000

                       39                                                    2003 Protec DV230 Roller                    $6,250.00    1129-000

                       40                                                    2000 Kawasaki loader                       $13,000.00    1129-000



                                                                                     Page Subtotals:                                                        $78,837.34                $468.75
        UST Form 101-7-TDR (10/1/2010) (Page: 18)
                                                                                                                                                                                                    Page:           2
                                         Case 16-35083                 Doc 50 Filed 11/14/18
                                                                                           FORM 2Entered 11/14/18 14:05:40                                Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  19 of 26 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-35083                                                                                               Trustee Name: STEVEN R. RADTKE                                            Exhibit 9
      Case Name: Century Contractors, Inc.                                                                                   Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX6289
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX3310                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/05/2018                                                                               Separate Bond (if applicable):


       1                2                              3                                                4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                           ($)
                       44                                                    Daewoo G25E Forklift                       $7,750.00    1129-000

                       45                                                    Flatbed and fuel tank                       $300.00     1129-000

                       47                                                    3 breakers                                 $1,600.00    1129-000

                       48                                                    Welder                                       $55.00     1229-000

                       50                                                    Miscellaneous furniture,                   $2,015.00    1229-000
                                                                             equipment, parts etc.
   04/07/17                       Associated Bank                            Bank Service Fee under 11                               2600-000                                         $10.00          $78,358.59
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/14/17             4         Bank of America, N.A.                      Collection of bank account                              1129-000                 $1,875.28                               $80,233.87
                                  San Antonio, TX
   05/01/17           1002        Health Industrial Auction Services, Inc.   Auctioneer Expenses per order                           3620-000                                    $10,963.92           $69,269.95
                                  508 West Brittany Drive                    of Court
                                  Arlington Heights, IL 60004
   05/05/17                       Associated Bank                            Bank Service Fee under 11                               2600-000                                         $96.04          $69,173.91
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/07/17                       Associated Bank                            Bank Service Fee under 11                               2600-000                                        $110.19          $69,063.72
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/10/17                       Associated Bank                            Bank Service Fee under 11                               2600-000                                         $99.37          $68,964.35
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/17                       Associated Bank                            Bank Service Fee under 11                               2600-000                                        $102.54          $68,861.81
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/08/17                       Associated Bank                            Bank Service Fee under 11                               2600-000                                        $102.38          $68,759.43
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/23/18                       Heath Industrial Auction Services, Inc.    Proceeds of Auction (12/21/17)                                                 $90,892.50                               $159,651.93
                                  Escrow Account
                                  508 West Brittany Drive
                                  Arlington Heights, IL 60004



                                                                                      Page Subtotals:                                                       $92,767.78           $11,484.44
        UST Form 101-7-TDR (10/1/2010) (Page: 19)
                                                                                                                                                                                                  Page:           3
                                         Case 16-35083                 Doc 50 Filed 11/14/18
                                                                                           FORM 2Entered 11/14/18 14:05:40                               Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  20 of 26 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-35083                                                                                               Trustee Name: STEVEN R. RADTKE                                          Exhibit 9
      Case Name: Century Contractors, Inc.                                                                                    Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX6289
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX3310                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/05/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                  6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                Uniform Tran.      Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                         ($)
                                                                             Gross Receipts                            $90,892.50

                       52                                                    Hitachi EX150 Hyrdraulic                  $13,000.00    1229-000
                                                                             Excavator s/n 1333515
                       53                                                    John Deere 35ZTS Mini                     $14,000.00    1229-000
                                                                             Excavator
                       54                                                    Caterpillar 420D 4x4 Loader               $23,500.00    1229-000
                                                                             Backhoe
                       55                                                    Case 580L 4x4 Loader                       $9,000.00    1229-000
                                                                             Backhoe
                       56                                                    Caterpillar D5C Crawler Tractor           $13,000.00    1229-000

                       57                                                    Dynapac 42" CC102 10 Series                $4,500.00    1229-000
                                                                             Tandum Vibratory Smooth
                                                                             Drum Rol
                       59                                                    Chevrolet 3500HD 9'                        $4,000.00    1229-000
                                                                             Contractors Dump Truck
                       60                                                    Ford F450 XLT Super Duty                   $5,500.00    1229-000
                                                                             Utility Truck
                       61                                                    Ford F150 XL Pickup Truck                  $3,000.00    1229-000

                       62                                                    Home Made 96" x 34" T/A Tilt                $642.50     1229-000
                                                                             Bed Trailer
                       63                                                    Beaver Creek 102" x 18' T/A                 $750.00     1229-000
                                                                             Equipment Trailer
   02/15/18                       Heath Industrial Auction Services, Inc.    Balance of Proceeds of Auction                                                $12,707.50                              $172,359.43
                                  Escrow Account                             (12/21/17)
                                  508 West Brittany Drive
                                  Arlington, Heights, IL 60004
                                                                             Gross Receipts                            $12,707.50

                       58                                                    White GMC 16' T/A Dump                     $9,250.00    1229-000
                                                                             Truck
                       62                                                    Home Made 96" x 34" T/A Tilt               $1,657.50    1229-000
                                                                             Bed Trailer
                       64                                                    Mfg. N/A 20' T/A Equipment                 $1,800.00    1229-000
                                                                             Trailer


                                                                                    Page Subtotals:                                                        $12,707.50                $0.00
        UST Form 101-7-TDR (10/1/2010) (Page: 20)
                                                                                                                                                                                                      Page:           4
                                         Case 16-35083                 Doc 50 Filed 11/14/18
                                                                                           FORM 2Entered 11/14/18 14:05:40                                  Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  21 of 26 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-35083                                                                                                Trustee Name: STEVEN R. RADTKE                                             Exhibit 9
      Case Name: Century Contractors, Inc.                                                                                     Bank Name: Associated Bank
                                                                                                                     Account Number/CD#: XXXXXX6289
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX3310                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/05/2018                                                                                 Separate Bond (if applicable):


       1                2                               3                                              4                                                       5                   6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                            ($)
   03/01/18           1003        Heath Industrial Auction Services, Inc.    Auctioneer Expenses per order                            3620-000                                      $7,916.39          $164,443.04
                                  508 West Brittany Drive                    of Court
                                  Arlington Heights, IL 60004
   03/01/18           1004        I.A.P. Construction, Inc.                  Payment in Full Satisfication of                         4210-000                                     $19,649.31          $144,793.73
                                  15321 South Heritage Drive                 Amounts Due Under Settlement
                                  Plainfield, IL 60544
   04/30/18            16         Susana A.Mendoza                           Accounts receivable                                      1121-000                  $5,927.05                              $150,720.78
                                  State of Illinois Comptroller              State of Illinois
                                  325 West Adams Street
                                  Springfield, IL 62704-1871
   05/03/18           1005        JNR Adjustment Company                     Collection Fee                                           3991-000                                      $1,778.12          $148,942.66
                                  3300 Fernbrook Lane
                                  Suite 225
                                  Plymouth, MN 55447
   07/13/18           1006        Parkway Bank And Trust Company             Final distribution to claim 11                           4110-000                                      $1,355.22          $147,587.44
                                  C/O Scott & Kraus, Llc                     representing a payment of
                                  150 S. Wacker Dr., Suite 2900              100.00 % per court order.
                                  Chicago, Illinois 60606
   07/13/18           1007        Illinois Department Of Employment          Final distribution to claim 1                            4800-001                                     $14,208.41          $133,379.03
                                  Security                                   representing a payment of
                                  33 S State St., 10Th Flr Coll. Bkry        100.00 % per court order.
                                  Chicago, Illinois 60603
                                  Attn. Amelia T. Yabes
   07/13/18           1008        STEVEN R. RADTKE                           Final distribution representing a                        2100-000                                     $12,761.98          $120,617.05
                                  CHILL, CHILL & RADTKE, P.C.                payment of 100.00 % per court
                                  79 WEST MONROE STREET                      order.
                                  SUITE 1305
                                  CHICAGO, IL 60603

                                  ,
   07/13/18           1009        STEVEN R. RADTKE                           Final distribution representing a                        2200-000                                          $39.48         $120,577.57
                                  CHILL, CHILL & RADTKE, P.C.                payment of 100.00 % per court
                                  79 WEST MONROE STREET                      order.
                                  SUITE 1305
                                  CHICAGO, IL 60603

                                  ,




                                                                                     Page Subtotals:                                                            $5,927.05          $57,708.91
        UST Form 101-7-TDR (10/1/2010) (Page: 21)
                                                                                                                                                                                                      Page:           5
                                         Case 16-35083                 Doc 50 Filed 11/14/18
                                                                                           FORM 2Entered 11/14/18 14:05:40                                  Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  22 of 26 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-35083                                                                                                Trustee Name: STEVEN R. RADTKE                                             Exhibit 9
      Case Name: Century Contractors, Inc.                                                                                     Bank Name: Associated Bank
                                                                                                                     Account Number/CD#: XXXXXX6289
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX3310                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/05/2018                                                                                 Separate Bond (if applicable):


       1                2                              3                                               4                                                       5                   6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                            ($)
   07/13/18           1010        Office Of The U.S. Trustee                 Final distribution to claim 13                           2950-001                                      $3,250.00          $117,327.57
                                  219 S. Dearborn Street                     representing a payment of
                                  Room 873                                   100.00 % per court order.
                                  Chicago, Il 60604
   07/13/18           1011        STEVEN R. RADTKE                           Final distribution representing a                        3110-000                                     $54,937.50           $62,390.07
                                  CHILL, CHILL & RADTKE, P.C.                payment of 100.00 % per court
                                  79 WEST MONROE STREET                      order.
                                  SUITE 1305
                                  CHICAGO, IL 60603

                                  ,
   07/13/18           1012        STEVEN R. RADTKE                           Final distribution representing a                        3120-000                                         $531.63          $61,858.44
                                  CHILL, CHILL & RADTKE, P.C.                payment of 100.00 % per court
                                  79 WEST MONROE STREET                      order.
                                  SUITE 1305
                                  CHICAGO, IL 60603

                                  ,
   07/13/18           1013        Kutchins, Robbins & Diamond, Ltd.          Final distribution representing a                        3410-000                                      $7,879.50           $53,978.94
                                  35 East Wacker Drive, Suite 690            payment of 100.00 % per court
                                  Chicago, IL 60601                          order.
   07/13/18           1014        Illinois Department Of Employment          Final distribution to claim 1                            5800-001                                      $9,019.53           $44,959.41
                                  Security                                   representing a payment of
                                  33 S State St., 10Th Flr Coll. Bkry        100.00 % per court order.
                                  Chicago, Illinois 60603
                                  Attn. Amelia T. Yabes
   07/13/18           1015        Internal Revenue Service                   Final distribution to claim 6                            5800-000                                         $708.75          $44,250.66
                                  Central Insolvency Operations              representing a payment of
                                  P.O. Box 21126                             100.00 % per court order.
                                  Philadelphia, Pa 19114
   07/13/18           1016        Illinois Department Of Revenue             Final distribution to claim 10                           5800-000                                      $3,619.41           $40,631.25
                                  Bankruptcy Section                         representing a payment of
                                  Po Box 19035                               100.00 % per court order.
                                  Springfield, Il 62794-9035
   07/13/18           1017        Illinois Department Of Employment          Final distribution to claim 1                            7100-001                                      $2,144.70           $38,486.55
                                  Security                                   representing a payment of
                                  33 S State St., 10Th Flr Coll. Bkry        15.93 % per court order.
                                  Chicago, Illinois 60603
                                  Attn. Amelia T. Yabes


                                                                                     Page Subtotals:                                                                $0.00          $82,091.02
        UST Form 101-7-TDR (10/1/2010) (Page: 22)
                                                                                                                                                                                                      Page:           6
                                         Case 16-35083                 Doc 50 Filed 11/14/18
                                                                                           FORM 2Entered 11/14/18 14:05:40                                  Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  23 of 26 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-35083                                                                                                Trustee Name: STEVEN R. RADTKE                                             Exhibit 9
      Case Name: Century Contractors, Inc.                                                                                     Bank Name: Associated Bank
                                                                                                                     Account Number/CD#: XXXXXX6289
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX3310                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/05/2018                                                                                 Separate Bond (if applicable):


       1                2                              3                                               4                                                       5                   6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                            ($)
   07/13/18           1018        American Express Travel Related            Final distribution to claim 2                            7100-000                                         $454.09          $38,032.46
                                  Services Company,                          representing a payment of
                                  Inc.                                       15.93 % per court order.
                                  C/O Becket And Lee Llp
                                  Po Box 3001
                                  Malvern Pa 19355-0701
   07/13/18           1019        Liquid Capital Exchange Inc.               Final distribution to claim 3                            7100-000                                     $10,365.69           $27,666.77
                                  C/O Weltman Weinbert & Reis Co Lpa         representing a payment of
                                  180 N Lasalle Street Suite 2400            15.93 % per court order.
                                  Chicago, Il 60601
   07/13/18           1020        Fox River Components                       Final distribution to claim 4                            7100-000                                         $161.25          $27,505.52
                                  5N172 Fox Bluff Court                      representing a payment of
                                  Saint Charles, Il 60175-5174               15.93 % per court order.
   07/13/18           1021        Abatement Materials, Inc.                  Final distribution to claim 5                            7100-000                                      $4,643.63           $22,861.89
                                  12700 S. Butler                            representing a payment of
                                  Chicago, Il 60633                          15.93 % per court order.
   07/13/18           1022        Internal Revenue Service                   Final distribution to claim 6                            7100-000                                         $357.41          $22,504.48
                                  Central Insolvency Operations              representing a payment of
                                  P.O. Box 21126                             15.93 % per court order.
                                  Philadelphia, Pa 19114
   07/13/18           1023        Nelson Brothers, Inc                       Final distribution to claim 7                            7100-000                                      $2,794.27           $19,710.21
                                  Thomas M. Paris                            representing a payment of
                                  55 W. Monroe, Suite 3950                   15.93 % per court order.
                                  Chicago, Il 60603
   07/13/18           1024        North American Speciality Insuance         Final distribution to claim 8                            7100-000                                     $11,457.53             $8,252.68
                                  C/O Elizer Law Group,Llc                   representing a payment of
                                  5836 Lin Oln Avenue -Ste 200               15.93 % per court order.
                                  Morton Grove, Il 60053
   07/13/18           1025        Comed Real Estate Department               Final distribution to claim 9                            7100-000                                      $7,677.85                $574.83
                                  Joseph P. Kincaid                          representing a payment of
                                  Swanson Martin & Bell                      15.93 % per court order.
                                  330 N. Wabash, Suite 3300
                                  Chicago, Il 60611
   07/13/18           1026        Illinois Department Of Revenue             Final distribution to claim 10                           7100-000                                          $80.85               $493.98
                                  Bankruptcy Section                         representing a payment of
                                  Po Box 19035                               15.93 % per court order.
                                  Springfield, Il 62794-9035




                                                                                     Page Subtotals:                                                                $0.00          $37,992.57
        UST Form 101-7-TDR (10/1/2010) (Page: 23)
                                                                                                                                                                                                      Page:           7
                                         Case 16-35083                 Doc 50 Filed 11/14/18
                                                                                           FORM 2Entered 11/14/18 14:05:40                                  Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  24 of 26 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-35083                                                                                                Trustee Name: STEVEN R. RADTKE                                             Exhibit 9
      Case Name: Century Contractors, Inc.                                                                                     Bank Name: Associated Bank
                                                                                                                     Account Number/CD#: XXXXXX6289
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX3310                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/05/2018                                                                                 Separate Bond (if applicable):


       1                2                               3                                              4                                                       5                   6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                            ($)
   07/13/18           1027        Parkway Bank And Trust Company             Final distribution to claim 12                           7100-000                                         $493.98                $0.00
                                  C/O Scott & Kraus, Llc                     representing a payment of
                                  150 S. Wacker Dr., Suite 2900              15.93 % per court order.
                                  Chicago, Illinois 60606
   10/17/18           1007        Illinois Department Of Employment          Final distribution to claim 1                            4800-000                                    ($14,208.41)          $14,208.41
                                  Security                                   representing a payment of
                                  33 S State St., 10Th Flr Coll. Bkry        100.00 % per court order.
                                  Chicago, Illinois 60603                    Reversal
                                  Attn. Amelia T. Yabes
   10/17/18           1010        Office Of The U.S. Trustee                 Final distribution to claim 13                           2950-000                                     ($3,250.00)          $17,458.41
                                  219 S. Dearborn Street                     representing a payment of
                                  Room 873                                   100.00 % per court order.
                                  Chicago, Il 60604                          Reversal
   10/17/18           1014        Illinois Department Of Employment          Final distribution to claim 1                            5800-000                                     ($9,019.53)          $26,477.94
                                  Security                                   representing a payment of
                                  33 S State St., 10Th Flr Coll. Bkry        100.00 % per court order.
                                  Chicago, Illinois 60603                    Reversal
                                  Attn. Amelia T. Yabes
   10/17/18           1017        Illinois Department Of Employment          Final distribution to claim 1                            7100-000                                     ($2,144.70)          $28,622.64
                                  Security                                   representing a payment of
                                  33 S State St., 10Th Flr Coll. Bkry        15.93 % per court order.
                                  Chicago, Illinois 60603                    Reversal
                                  Attn. Amelia T. Yabes
   10/18/18           1028        Illinois Department of Employment          Final distribution to claim 1                            4800-000                                     $14,208.41           $14,414.23
                                  Security                                   representing a payment of
                                  33 S. State St., 10th Flr. Coll. Bkry      100% per court order.
                                  Chicago, IL 60603                          Check #1028 replaces Check
                                  Attn: Amos Ellis                           #1007; Check #1007 was never
                                                                             received by creditor and a stop
                                                                             payment order was requested
   10/18/18           1029        Office of the U.S. Trustee                 Final distribution to claim 13                           2950-000                                      $3,250.00           $11,164.23
                                  219 S. Dearborn Street                     representing a payment of
                                  Room 873                                   100% per court order.
                                  Chicago, IL 60604                          Check #1029 replaces Check
                                                                             #1010; Check #1010 was never
                                                                             received by creditor and a stop
                                                                             payment order was requested




                                                                                     Page Subtotals:                                                                $0.00        ($10,670.25)
        UST Form 101-7-TDR (10/1/2010) (Page: 24)
                                                                                                                                                                                                   Page:           8
                                         Case 16-35083                 Doc 50 Filed 11/14/18
                                                                                           FORM 2Entered 11/14/18 14:05:40                               Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  25 of 26 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-35083                                                                                                Trustee Name: STEVEN R. RADTKE                                          Exhibit 9
      Case Name: Century Contractors, Inc.                                                                                    Bank Name: Associated Bank
                                                                                                                     Account Number/CD#: XXXXXX6289
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX3310                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/05/2018                                                                              Separate Bond (if applicable):


       1                2                               3                                             4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                           ($)
   10/18/18           1030        Illinois Department of Employment          Final distribution to claim 1                           5800-000                                    $9,019.53             $2,144.70
                                  Security                                   representing a payment of
                                  33 S. State St., 10th Flr. Coll. Bkry      100% per court order.
                                  Chicago, IL 60603                          Check #1030 replaces Check
                                  Attn: Amos Ellis                           #1014; Check #1014 was never
                                                                             received by creditor and a stop
                                                                             payment order was requested
   10/18/18           1031        Illinois Department Of Employment          Final distribution to claim 1                           7100-000                                    $2,144.70                 $0.00
                                  Security                                   representing a payment of
                                  33 S State St., 10th Flr Coll. Bkry        15.93% per court order.
                                  Chicago, IL 60603                          Check #1031 replaces Check
                                  Attn: Amos Ellis                           #1017; Check #1017 was never
                                                                             received by creditor and a stop
                                                                             payment order was requested


                                                                                                              COLUMN TOTALS                               $190,239.67          $190,239.67
                                                                                                                     Less: Bank Transfers/CD's                   $0.00                $0.00
                                                                                                              Subtotal                                    $190,239.67          $190,239.67
                                                                                                                     Less: Payments to Debtors                   $0.00                $0.00
                                                                                                               Net                                        $190,239.67          $190,239.67




                                                                                    Page Subtotals:                                                              $0.00          $11,164.23
        UST Form 101-7-TDR (10/1/2010) (Page: 25)
                                                                                                                                                            Page:     9
                                 Case 16-35083    Doc 50          Filed 11/14/18 Entered 11/14/18 14:05:40          Desc Main
                                                                   Document     Page 26 of 26
                                                                                                                                                             Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET             ACCOUNT
                                                                                                     NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX6289 - Checking                                        $190,239.67            $190,239.67                  $0.00
                                                                                                         $190,239.67            $190,239.67                  $0.00

                                                                                                    (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                            transfers)            to debtors)
                                            Total Allocation Receipts:                      $0.00
                                            Total Net Deposits:                       $190,239.67
                                            Total Gross Receipts:                     $190,239.67




                                                                    Page Subtotals:                                        $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 26)
